PER CURIAM.
 This is a petition for conflict cer-tiorari to review the decision of the District Court of Appeal, Second District, in the case of State Road Department etc. v. Abel Investment Company et al. reported at 165 So.2d 832. Factual background and questions involved are set forth in the reported decision, supra. It appearing that this court has no jurisdiction under Section 4, Article V of the Constitution of Florida, F.S.A., the petition for certiorari is denied. However, by way of caveat we note that the opinion of the District Court refers to Section 29, Article XVI of the Florida Constitution as authority for condemnation proceedings by the State Road Department. At the time of the District Court’s decision in June 1964, that court did not have the benefit of the decision by this court in Daniels v. State Road Department, 170 So.2d 846, filed September 30, 1964, in which it was held that the State Road Department derives its power of condemnation under Section 12 of the Declaration of Rights of the Florida Constitution of 1885, F.S.A., and that Section 29 of Article XVI was intended to apply only to private corporations and individuals and not the State, its agencies and political subdivisions. The erroneous reference, however, in the District Court’s opinion to Section 29 of Article XVI as the source of authority was more in the nature of obiter dicta and harmless in the circumstances here present.
It is so ordered.
DREW, C. J., and. ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
THOMAS, J., agrees to conclusion that the writ be denied.